

Exhibit 10.25






LOCALIZATION AGREEMENT



--------------------------------------------------------------------------------









CRRC QINGDAO SIFANG ROLLING STOCK RESEARCH INSTITUTE CO., LTD.
AND
MAXWELL TECHNOLOGIES, INC.
        






















*** Certain confidential portions of this Exhibit were omitted by means of
blackout of the text (the "Mark"). This Exhibit has been filed separately with
the Secretary of the Commission without the Mark pursuant to the Company's
Application Requesting Confidential Treatment under Rule 24b-2 under the 1934
Act.

--------------------------------------------------------------------------------






LOCALIZATION AGREEMENT
THIS LOCALIZATION AGREEMENT (hereinafter “Localization Agreement”) is entered
into and made effective on the date appearing beneath the last signature affixed
to this Localization Agreement (the “Effective Date”) by and between CRRC
Qingdao Sifang Rolling Stock Research Institute Co., Ltd., a limited liability
company established and existing under the laws of the People's Republic of
China, with its registered address at No. 231, Rui Chang Road, Si Fang District,
Qing Dao, China (hereinafter “SRI” or “Party A”); and Maxwell Technologies,
Inc., a corporation incorporated and existing under the laws of Delaware, United
States, with offices at 3888 Calle Fortunada, San Diego, California 92123,
(hereinafter “Party B”), each hereinafter referred to individually as a “Party”
and collectively as the “Parties.”
    
RECITALS:
Whereas, Party A has extensive expertise, knowledge and proprietary information
regarding technologies of critical systems in public transport vehicles
including railway transportation, boosting progress in industrial technologies
and developing global railway transportation;
Whereas, Party B has extensive expertise, knowledge and proprietary information
regarding carbon materials, electrolytes, component selection, energy storage,
electrode design, cell and module design and long-term, high-volume
manufacturing of ultracapacitors;
Whereas, Party A and Party B entered into a Localization Term Sheet dated
November 1, 2016 (hereinafter, the “Localization Term Sheet”) which
preliminarily set out the intended collaboration plan for the localization of
Party B’s ultracapacitor products for the China market, in anticipation of later
definitively articulating the overall terms of collaboration in this
Localization Agreement, with the intention that this Localization Agreement
supersede the Localization Term Sheet.
Whereas, the Parties wish to enter into this Localization Agreement to set out
the overall terms of collaboration between the Parties regarding the
localization of Party B’s ultracapacitor products for the China market.


NOW THEREFORE, for good and valuable consideration༌the Parties agree as follows:


1.
DEFINITIONS AND INTERPRETATION

1.1.
The following defined terms, when used in this Localization Agreement, will have
the following meanings:

“Affiliate” (including derivatives thereof such as “Affiliated”) means a Person
is Controlled by a Person, directly or indirectly. Affiliates include any direct
or indirect subsidiary of a Person.


“Asset Transfer Date” means, with respect to each of the Equipment and the
Patents, the date upon which a third party appraisal has been completed by a
mutually agreed upon appraiser and valuer for such Equipment or Patents (as the
case may be).




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     2



--------------------------------------------------------------------------------




“Background Intellectual Property” (or “BIP)” means any Intellectual Property,
excluding the Patents, owned or controlled by a Party prior to the execution of
this Localization Agreement or arising outside the scope of the work performed
under this Localization Agreement and without use of Confidential Information of
the other Party.
"Confidential Information" means:-
•
all information as so defined within the Confidential and Nondisclosure
Agreement, as amended, by and between the Parties with an effective date of
March 31, 2014 (hereinafter “NDA”);



•
such additional information which is designated as being confidential
information within this Localization Agreement or the Localization Term Sheet;
and



•
any other information disclosed under or in relation to the negotiation of this
Localization Agreement or the Localization Term Sheet.

“Control” (and its derivate, “Controlled”) means, in relation to any Person, the
power to direct, directly or indirectly, the management or policies of a Person,
whether through (1) ownership, direct or indirect, of more than fifty percent
(50%) of the issued and paid up voting share capital of such Person; or (2)
ownership, direct or indirect, of more than fifty percent (50%) of the voting
power of such Person; or (3) possession, directly or indirectly, of the power to
appoint or approve the appointment of more than half of the members of the board
of directors or similar governing body of such Person.
“Customers” means any purchasers or end users of the UCAP Modules in the
Territory in the Field who are supplied UCAP Modules by or on behalf of Party A.
“Effective Date” means the date appearing beneath the last signature affixed to
this Localization Agreement.
“Equipment" means the equipment used for manufacturing UCAP Modules, details of
which are set out in Annex A, including all related accessories, manuals and
instructions provided for it, and which was delivered to Party A in accordance
with the Equipment Letter.
“Equipment Letter" means the letter from Party B to Party A regarding "Equipment
Delivery for Localization Activities" dated November 7 2016.
“Extended Production Date” means a period of six (6) months following the
Production Date.
“Fair Value" means a reasonable sale price having regard to the cost of
manufacture, individual components (including the price of the UCAP Cell), labor
and the relative cost of similar products in the Territory at the applicable
level of supply chain.
“Field” means the bus market.
“Foreground Intellectual Property” (or “FIP”) means all Intellectual Property
invented, conceived, developed, devised, discovered, authored, or created by the
Parties, either solely or jointly, in the course of the work performed under
this Localization Agreement.
“Initial UCAP Modules” means the versions of the UCAP Modules sold by Party B as
of the date of this Localization Agreement in the form of a 48V UCAP Module, a
54V UCAP Module, and a 96V UCAP Module.




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     3



--------------------------------------------------------------------------------




“Intellectual Property” (or “IP”) means any copyrights, patents, trade mark
rights, designs and design rights, trade dress rights, and passing off rights
and any rights of any nature whatsoever subsisting in or to any discoveries,
concepts, ideas, inventions, developments, improvements, works of authorship,
mask works, identifying marks, signs, designs, processes, technologies,
Know-How, data, trade secrets, and Confidential Information, whether statutory
or common law created or arising under the law of any jurisdiction worldwide.
“Investment Agreement” means an Investment Agreement ***.
“Know-How” means any ideas, methods, techniques, processes, fabrication
techniques, specifications, recipes, formulae, materials, molecules, regulatory
elements, designs, plans, drawings, data, or other technical information, which
is not in the public domain or constitutes Confidential Information of the
disclosing Party. Know-How is not in the public domain or in the prior
possession of the receiving Party if it is merely embraced by or contained in
more general information in the public domain or in the receiving Party's
possession.
“Licensed Technology and Know-How" includes, but is not limited to, those items
of Know-How relating to the process of manufacturing UCAP Modules using the
Equipment, as may be amended by both parties in written form from time to time.
“Localization Agreement” means this Localization Agreement and any amendments
concluded by the parties in accordance with the variation provisions in this
Localization Agreement.
“Localization Term Sheet” means the Localization Term Sheet executed by the
Parties on 1 November 2016 in anticipation of later entering into this
Localization Agreement.
“Net Sales Price” means the *** of monies or cash equivalent or other
consideration due by third parties to Party A for sales of UCAP Modules less ***
. Where UCAP Modules are not sold, but are otherwise transferred or disposed of,
the *** of monies or cash equivalent for UCAP Modules shall be *** , are then
currently being offered for sale by *** .
“Patents" means (a) the CN patents listed in Part A of Annex F; and (b) the PRC
designations of the patents and patent applications listed in Part B of Annex F.
The Patents are the subject of the Patent Assignment and License Agreement.
“Patent Assignment and License Agreement" means the agreement to be entered into
by the Parties in the agreed form set out in Annex B and in accordance with
their obligations under this Localization Agreement.
“Person” means any individual, sole proprietorship, unincorporated association,
body corporate, corporation, company, limited liability company, partnership,
joint venture, trust, or any other entity or association.
“Production Date” means the date upon which Party A’s factory successfully
completes PVT (Process verification Test) as measured by *** and *** and
receives *** from a Party B customer for production units of UCAP Modules.
“Rail Field” means the rail market.
***
“Site Certification Date” means the date upon which all requirements for
successful MIIT registration have been met and registration is completed,
including, notably, issuance of certificate of compliance to the standard as
determined by a third party, fully accredited registrar for TS/IATF 16949.




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     4



--------------------------------------------------------------------------------




“Territory" means the People's Republic of China, excluding, except where the
context otherwise requires and for purposes of this Localization Agreement, Hong
Kong, the Macau Special Administrative Region of the PRC and Taiwan Region.
“Third Party” means any Person other than Party A or Party B.
“UCAP Cell” means a standalone fully functional ultracapacitor (which is a
device that is an electric double layer capacitor), including any thermal,
mechanical, and electrical interfaces, for use individually or in a UCAP Module.
“UCAP Module” means an assembly of more than one UCAP Cell, including associated
packaging, electrical connections, electronic monitoring and controls, sensors,
and other parts as required to obtain higher energy (capacitance, voltage or
both) as compared to a single UCAP Cell.
1.2.
Section, Annex and paragraph headings shall not affect the interpretation of
this Localization Agreement.

1.3.
The Annexes form part of this Localization Agreement and shall have effect as if
set out in full in the body of this Localization Agreement. Any reference to
this Localization Agreement includes the Schedules.

1.4.
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural shall include the singular.

1.5.
This Localization Agreement shall be binding on, and inure to the benefit of,
the parties to this Localization Agreement and their respective personal
representatives, successors and permitted assigns, and references to any party
shall include that party's personal representatives, successors and permitted
assigns.

1.6.
A reference to a statute or statutory provision is a reference to it as amended,
extended or re-enacted from time to time.

1.7.
A reference to this Localization Agreement or to any other agreement or document
referred to in this Localization Agreement is a reference of this Localization
Agreement or such other agreement or document as varied or novated (in each
case, other than in breach of the provisions of this Localization Agreement)
from time to time.

1.8.
References to Sections and Annexes are to the Sections and Annexes of this
Localization Agreement

1.9.
Any words following the terms including, include, in particular, for example or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words, description, definition, phrase or term preceding those
terms.

2.
TERM OF AGREEMENT

2.1.
Unless terminated earlier in accordance with its terms, this Localization
Agreement is effective as of the Effective Date and will remain in force until
the conclusion of a period of 10 years from the Production Date ("Initial Term")
and shall automatically extend for 1 year ("Extended Term") at the end of the
Initial Term and at the end of each Extended Term.

3.
ASSET TRANSFER

3.1.
Equipment.







Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     5



--------------------------------------------------------------------------------




a.
From the Effective Date, the Parties hereby agree that the Equipment Letter
shall terminate with immediate effect. This termination shall not affect any
accrued rights or obligations of the Parties under the Equipment Letter as at
the date of its termination.



b.
On or after the applicable Asset Transfer Date, Party B's third party vendor
shall invoice Party A for, USD $ *** or such sum as is determined by the agreed
third party valuer, whichever is the lesser ("Equipment Price"), and within 60
days from receipt of such invoice Party A shall pay the Equipment Price to Party
B’s third party vendor. Payment of such amount shall be made in cleared funds to
the bank account nominated in writing by Party B’s third party vendor.
Acceptance of the Equipment will be done jointly by Party A and Party B.
Following such acceptance, Party B’s third party vendor will issue an invoice.



c.
The Parties anticipate executing a separate agreement regarding the Equipment
for the purposes of supporting cross border payment procedures. In the event of
a discrepancy between that separate written agreement and this Localization
Agreement, this Localization Agreement shall prevail.



d.
Upon payment by Party A of the invoice for the Equipment Price, Party B’s third
party vendor shall transfer such right, title and interest as it has in the
Equipment to Party A. Until the applicable Asset Transfer Date, Party A shall
have no right, title or interest in or to the Equipment (save except the right
to possession and use of the Equipment subject to the terms and conditions of
this Localization Agreement).



e.
It is acknowledged that the risk of loss, theft, damage and/or destruction of
the Equipment passed to Party A upon delivery of the Equipment to Party A under
the Equipment Letter, and remains with Party A on execution of this Localization
Agreement, and remains with Party A on transfer of title in accordance with
Section 3.1.c.



f.
The details of the Equipment in Annex A are given only for the purposes of
identifying the Equipment and do not make this Localization Agreement a sale by
description. The Equipment is sold on an "as seen" basis. Party B makes no
representations and gives no warranties as to the quality, condition, state,
durability or description of the Equipment and/or the fitness or suitability for
any purpose of the Equipment. All implied statutory or common law terms,
conditions and warranties as to the Equipment are excluded to the fullest extent
permitted by law. Party A acknowledges that, before the date of this
Localization Agreement: (a) Party B has given Party A a reasonable opportunity
to inspect and test the Equipment; and (b) Party A has acknowledged the basic
function and condition of the Equipment prior to shipment of the Equipment to
Party A’s facility. In the event that the Equipment is broken or malfunctions in
a substantial manner before the Extended Production Date, then Party B will use
good faith efforts to assist Party A in repairing or restoring the Equipment to
operational condition. Additionally, until the Extended Production Date, Party B
will use good faith efforts to assist Party A to achieve 99% final yield for
UCAP Modules produced by Party A on the Equipment. Party A will at all times
attempt to achieve 99% final yield for UCAP Modules produced by Party A on the
Equipment.



g.
Party A shall, during the term of this Localization Agreement:

i.
ensure that the Equipment is kept and operated in a suitable environment, used
only for the purposes for which it is designed, and operated in a proper manner
by trained competent staff in accordance with any operating and maintenance
instructions;





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     6



--------------------------------------------------------------------------------




ii.
make no alteration to the Equipment nor remove any existing component(s) from
the Equipment;

iii.
keep the Equipment at all times at the site for use at Party A’s permitted
location within the Territory, details of which must be provided to Party B upon
request;

iv.
until the applicable Asset Transfer Date, permit Party B or its duly authorized
representative to inspect the Equipment at all reasonable times; and

v.
at its own expense, obtain and maintain the applicable insurances.

3.2.
Patents. Party B agrees to assign the Patents to Party A, and Party A agrees to
grant a license back to Party B in accordance with the terms of the Patent
Assignment and License Agreement. The Parties hereby agree, subject to a third
party appraisal, to validly execute the Patent Assignment and License Agreement
on the Asset Transfer Date and Party A agrees to:

a.
pay Party B a sum of USD $ *** or such sum as is determined by the agreed third
party appraisal, whichever is the lesser. Party B will issue an invoice for this
amount and such invoice will be paid within sixty (60) days of the date of the
invoice. The assignment of Patents will occur on receipt of such payment by
Party B; and

b.
assign to Party B all rights, title and interest in and to any FIP related to
the Initial UCAP Modules, (excluding any FIP unique to the *** referenced under
Section 5.4), generated under this Localization Agreement, including any
improvements to Party B's BIP, in accordance with Section 6 below. Such
assignment to occur on receipt of payment by Party B.





4.
LICENSE OF TECHNOLOGY & KNOW-HOW

4.1.
Party B hereby grants to Party A, for the duration of this Localization
Agreement, an exclusive (with respect to the Field in the Territory), ***
license to exploit the Licensed Technology and Know-How solely for the purpose
of *** the Initial UCAP Modules in the Territory in the Field. Party B also
grants to Party A, for the duration of this Localization Agreement, a
non-exclusive (with respect to the Rail Field in the Territory), *** license to
exploit the Licensed Technology and Know-How solely for the purpose of *** the
Initial UCAP Modules in the Territory in the Rail Field. The license granted
pursuant to this Section 4.1 shall come into force on the Effective Date.

4.2.
In consideration for the license granted pursuant to Section 4.1, Party A shall
pay to Party B the sum of:

a.
USD $3,000,000 to be invoiced on or after the Effective Date and paid by Party A
within sixty (60) days of receipt of the invoice;

USD $1,000,000, to be invoiced on the date upon which Party A achieves
cumulative aggregate sales of *** , and such invoice shall be paid by Party A
within sixty (60) days of receipt of the invoice; and
b.
USD $1,000,000 to be invoiced by Party B on the first date upon which Party A
achieves revenue in the Field in the Territory totalling in the aggregate of USD
$ *** and which shall be paid by Party A within sixty (60) days of receipt of
the invoice.

The sums payable under this Section 4.2 shall not be returnable nor available
for credit against any other sums payable by Party A under this Localization
Agreement. In the event that Party A does not achieve *** in calendar year ***
in *** in the Territory, then in consideration of the payments listed in this
Section 4.2, Party B will from calendar year *** and for the duration of this
Localization Agreement reduce *** of the UCAP Cells to Party A intended for use
by Party A in *** . For the *** of this Localization Agreement from the
Effective Date, *** of UCAP




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     7



--------------------------------------------------------------------------------




Cells for the Rail Field shall not be more than *** for the Field in the *** and
shall not be more than *** for the Field in the *** of that term.
Thereafter:-
•
the *** for UCAP Cells for the Rail Field shall not be more than *** for the
Field assuming the USD $ *** threshold above has been fulfilled; or



•
if the USD $ *** threshold has not been fulfilled then *** for the Rail Field
shall be *** for the Field.



4.3.
The Licensed Technology and Know-How licensed by Party B pursuant to Section 4.1
shall be used by Party A only for the purpose of the manufacture of UCAP Modules
in the Territory in the Field and Rail Field and shall constitute Confidential
Information of Party B under the provisions of Section 13.

5.
SERVICES

5.1.
Sales and Marketing Services. Party B will provide sales and marketing services,
consisting of the support of 3 dedicated Party B personnel to Party A commencing
on the Effective Date and for a period of 2 years ("Sales Service Term") in
accordance with the provisions of Appendix D.

5.2.
Sales and Marketing Services Fee. In consideration for the provision of such
sales and marketing services, Party A will pay Party B a total of USD $ ***.
Party B will invoice the first of six (6) equal installments on the Effective
Date and subsequently at the beginning of each calendar quarter. Each payment
shall be paid by Party A within sixty (60) days following the date of the
invoice. The Parties anticipate executing a separate agreement regarding these
services for the purposes of supporting cross border payment procedures. In the
event of a discrepancy between that separate written agreement and this
Localization Agreement, this Localization Agreement shall prevail.

5.3.
Sales Personnel. After the expiry of the Sales Service Term, and notwithstanding
Section 14 below, Party A shall have the right to elect to directly hire any or
all of the 3 dedicated Party B personnel, provided a transition plan is agreed
by the Parties and the relevant personnel.

5.4.
Design and Engineering Services. Party B will provide to Party A design and
engineering services for the development of *** for a period of 2 years from the
date of the Localization Agreement. The activities in furtherance of such
services are anticipated to begin on January 1, 2017, in accordance with the
provisions of Appendix E. The Parties will work together, on a cost-sharing
basis and in good faith, to pursue additional design and engineering services
based upon a mutually agreed upon product roadmap and under a separate agreement
articulating the applicable terms and conditions.

5.5.
Design and Engineering Services Fee. In consideration for the provision of such
design and engineering services, Party A will pay Party B a total of USD $ *** .
Each payment shall be paid by Party A within sixty (60) days following the date
of the invoice. Party B will invoice six (6) equal installments payable as
follows:-

•
Invoice for Installment 1 ( *** ) is to be issued by Party B following the
parties reaching agreement on a short form design and engineering services
agreement. The Parties acknowledge their intention to negotiate this in good
faith with a view to agreeing this by the end of *** , or as soon as possible
thereafter.







Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     8



--------------------------------------------------------------------------------




•
Invoice for Installment 2 ( *** ) is to be issued by Party B on the later of:



o
*** ; or



o
The date the short form design and engineering services agreement is executed by
the parties.



•
Invoice for each remaining four Installments (Each *** ) will be sent by Party B
in accordance with the milestones set out in a detailed design and engineering
services agreement to be agreed by the Parties. The parties acknowledge their
intention that these will be quarterly payments and they intend to negotiate and
conclude this detailed design and engineering services agreement by the end of
***.

Party A acknowledges that no design and engineering services will be performed
until the short form design and engineering services agreement has been agreed
and executed by the parties.
The Parties anticipate executing a separate agreement regarding these services
for the purposes of supporting cross border payment procedures. In the event of
a discrepancy between that separate written agreement and this Localization
Agreement, this Localization Agreement shall prevail.
6.
INTELLECTUAL PROPERTY

6.1.
Ownership, Prosecution and Enforcement of Intellectual Property Rights

a.
BIP. The Parties acknowledge that Party B possesses BIP related to the UCAP
Cells and Initial UCAP Modules. No right or title in or to any or all Party B's
BIP is granted to Party A as a result of entering into this Localization
Agreement, except as specifically provided herein, and ownership of any and all
Party B's BIP shall remain with Party B. Unless otherwise agreed in writing,
preparation, prosecution, maintenance, and enforcement of Party B’s BIP is at
the sole discretion and expense of Party B.

b.
FIP. The Parties will meet regularly during the term of this Localization
Agreement to identify via a written disclosure all FIP generated under this
Localization Agreement. The disclosures will be in the form of a written
description of such FIP and will include as a minimum: (i) a complete
description of any FIP; (ii) the date of the first drawing, sketch, diagram or
summary illustrating the FIP; (iii) the date of the conception of the FIP; (iv)
identification of the inventor(s) and/or creator(s) of any FIP; and (v)
identification of any government or other Third Party rights or funding
pertaining to the FIP. The written disclosure shall be signed by each of the
inventors and/or creators of any FIP. Using a Party’s customary invention
disclosure form(s) and process is acceptable, provided that such forms and
process satisfy the requirements of this Section 6.1.b.



c.
Ownership and Assignment of FIP. In the event that FIP is generated under this
Localization Agreement which is unique to the Initial UCAP Modules or *** in the
course of the services provided under Section 5.4 hereof, including any
improvements to a Party’s BIP, the Parties agree that all rights *** ,
including, but not limited to, *** , vests in and is the property of the *** and
*** hereby assigns any and all rights, title and interest in and to such FIP
generated by *** to *** . All other FIP generated under this Localization
Agreement as well as the rights to all FIP *** vests in and is the property of
the *** and *** hereby assigns any and all rights, title and interest in and to
such FIP generated by *** to *** . The FIP generating party (“Generating Party”)
hereby undertakes to execute any documents and do any or all acts requested by
the Party owning such FIP per the above (“Owning Party”) to ensure the ownership
of the applicable FIP vests fully with the Owning





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     9



--------------------------------------------------------------------------------




Party. The Generating Party hereby appoints the Owning Party as it attorney to
execute any documents and/or to any or all acts necessary (including the
signature of documents on behalf of the Generating Party) to ensure such FIP
vests fully in the name of the Owning Party. For the avoidance of doubt and in
accordance with Section 19.2 below, *** for any applicable taxes and other
similar payments that may be due, owing or payable on account of its assignment
of FIP related to the Initial UCAP Modules under this Section 6.1.c.
d.
Preparation, Prosecution and Maintenance. Each Party retains the sole right to
protect at its sole discretion and expense the BIP or FIP solely-owned by it in
accordance with the terms of the Localization Agreement, including deciding
whether and how to file and prosecute patent applications or other registrations
of IP rights, whether to abandon prosecution of such applications or
registrations, and whether to discontinue payment of any maintenance fees with
respect to patents or other registrations of IP. Notwithstanding the foregoing,
Party B retains the right to continue to participate in the ongoing prosecution
of Patents while they remain in the application stage, including the right to
review and approve all materials submissions and decisions in relation thereto.

e.
Enforcement. Party A will promptly notify Party B in writing of any known or
suspected actual or possible infringements, misappropriations, or other
violations of any Party B's BIP or Party B's FIP by a Third Party. Party B
shall, in its sole discretion, decide whether any enforcement claim or other
action is taken in respect of any such infringement and will retain for itself
any recovered monetary damages, royalties, or other recovery.

f.
Party A License of FIP. Party B hereby grants to Party A

i.
*** license to use the FIP owned by Party B for the sole purpose of making and
selling UCAP Modules in the rail portion of the Field in the Territory *** ; and

ii.
*** license to use the FIP owned by Party B for the sole purpose of making and
selling UCAP Modules in the bus portion of the Field in the Territory for *** .



g.
Party B License of FIP. Party A hereby grants to Party B:

i.
*** license to use the FIP owned by Party A for the sole purpose of making and
selling UCAP Modules.

7.
GOVERNANCE

7.1.
Steering Committee. The Parties agree to establish a Steering Committee
comprising three (3) representatives from each of Party A and Party B to
periodically review the progress under this Localization Agreement. The Party
appointing its members in the Steering Committee will have the right to change
or otherwise replace all or any of those members. Notwithstanding the foregoing,
a change to any member of the Steering Committee within four (4) years of the
date of this Localization Agreement shall require the prior consent of the other
Party, which cannot be unreasonably withheld. Such Party will notify the other
Party of the identity of its new Steering Committee member(s). The Steering
Committee will not have the ability to alter the terms of this Localization
Agreement except through a formal modification as articulated in Section 28
below (Variations). A quorum for meetings of the Steering Committee requires the
presence in person, by tele- or video-conference, or by proxy of at least two
(2) individuals nominated by each Party to the Steering Committee. Actions and
decisions permitted to be made by the Steering Committee require the approval of
at least two (2) individuals nominated by each Party to the Steering Committee.

7.2.
Steering Committee Duties. The Steering Committee shall be responsible for
reviewing the progress of the activities under this Localization Agreement and
shall attempt to resolve such other issues as either Party wishes to present for
review and consideration. Any issues which cannot be resolved





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     10



--------------------------------------------------------------------------------




by the Steering Committee shall be escalated to the highest ranking business
officer of each Party, or their duly authorized nominees, for resolution.
7.3.
Steering Committee Meetings. The Steering Committee will meet periodically to
execute its duties. During the early stages of each this Localization Agreement,
the Parties will meet twice per quarter at a minimum, but then will transition
to fewer meetings, but preferably no less than once every six (6) months.

8.
ENCUMBRANCES

8.1.
Each Party will use reasonable efforts to:

a.
Notify the other Party within thirty (30) days of any obligation (commercial or
otherwise) to any Third Party or other material encumbrance known to it at any
time on or after the commencement date of this Localization Agreement regarding
its BIP or a Third Party’s IP or other right that could reasonably be expected
to materially affect the other Party’s IP as provided herein; and

b.
In the case of an encumbrance of the type generally described in Section 8.1.a,
provide to the other Party full details of any such material encumbrance to the
extent the disclosing Party can do so without disclosing privileged
attorney-client communications or work product and without violating
confidentiality obligations owed to any Third Party.



9.
COMMERCIALIZATION

9.1.
Exclusive Supply. During the Initial Term of this Localization Agreement and any
Extended Terms (the "Exclusivity Period") and in accordance with the grant of
rights anticipated in Section 4 hereof, Party A shall not, and shall ensure that
any of its Affiliates using the Licensed Technology and Know-How shall not, in
relation to the Field and the Rail Field and Territory, purchase UCAP Cells
from, use UCAP Cells supplied by, or use or sell products containing UCAP Cells
produced by or sold by a party other than Party B. Such purchase of UCAP Cells
by Party A from Party B will be governed under a separate purchase agreement
executed by the Parties under which Party A will be the importer of record.

9.2.
Exclusive Sales Territory. During the Exclusivity Period, Party A is exclusively
authorized to manufacture and sell UCAP Modules only in the Territory in the
Field. Party B will retain full rights to fully exploit all rights to UCAP Cells
and UCAP Modules in any field throughout the world.



9.3.
Expansion of Sales Territory. The Parties acknowledge that they may wish to
jointly target in the Territory:



a.
market segments outside of the Field; or





b.
additional capacitive energy storage products both inside and outside of the
Field,



and will discuss such opportunities in good faith.


In the event that the commercialization metrics of Section 4.2.b are not
achieved by *** , then the Parties intend to negotiate an amendment to this
Agreement whereby Party B will expand the applicable licenses to *** upon
similar commercial terms *** in the Territory.




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     11



--------------------------------------------------------------------------------






9.4.
For the avoidance of doubt, nothing in Sections 9.2 or 9.3 shall limit Party B's
rights to fully exploit all rights to UCAP Cells and UCAP Modules in the
Territory in market segments outside of the Field.



9.5.
Royalty.



a.
For commercialization, Party A shall pay to Party B the sum of USD $ *** for
each of the *** periods for which revenue for Party A is USD $ *** for the Field
and in the Territory. Such payment shall be due within sixty (60) days of
receipt of the invoice issued following the end of the calendar year in which
the above metric has been achieved. Such sums shall not be returnable or
available for credit against any other sums payable by Party A under this
Localization Agreement.

b.
In addition, for each UCAP Module sold or otherwise supplied by Party A in the
Territory in the Field, Party A shall pay Party B royalties as follows: (i) for
the first *** following the Production Date, *** of the Net Sales Price; (ii)
during the *** following the Production Date, *** of the Net Sales Price; (iii)
during the *** following the Production Date, *** of the Net Sales Price; and
(iv) during the *** following the Production Date, *** of the Net Sales Price.
It is anticipated that the royalties described in this Section 9.5.b will be
invoiced quarterly in arrears based on the monthly reports of UCAP Modules which
are sold or otherwise supplied by Party A in each calendar month of that quarter
and to the extent such invoices are raised, they shall be paid to Party B within
sixty (60) days of each invoice date.

9.6.
Future Joint Venture Equity. The Parties acknowledge and agree that *** shall
have a right to negotiate entry into a future joint venture with *** for the
purposes of further developing the market for UCAP Modules. The ownership of
such joint venture will be discussed and agreed by the *** at that point in
time. If *** elects to participate in such a joint venture, it acknowledges that
is may elect to forego its *** in exchange for a *** .

9.7.
Product Distribution. Party A undertakes and agrees that at all times during the
Exclusivity Period it will:

a.
use its best endeavours to promote the distribution and sale of the UCAP Modules
to Customers in the Territory;

b.
submit written reports at regular intervals to Party B, showing details of
sales, service stock, outstanding Customer orders, and any other information
relating to the performance of its obligations under this Localization Agreement
that Party B may reasonably require from time to time;

c.
maintain on its own account an inventory of the UCAP Modules at levels which are
appropriate and adequate for Party A to meet all Customer delivery requirements
for the UCAP Modules in the Field throughout the Territory;

d.
keep full and proper books of account and records showing clearly all enquiries,
quotations, transactions and proceedings relating to the UCAP Modules ;

e.
allow Party B, on reasonable notice, access to its accounts and records relating
to the UCAP Modules for inspection;





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     12



--------------------------------------------------------------------------------




f.
allow the authorized representatives of Party B or their duly appointed agents
to have access to the premises of Party A at all reasonable times for the
purpose of inspecting the Party A's maintenance and repair facilities and the
aforesaid books and records;

g.
act in good faith in setting a sale price for UCAP Modules, such price to be of
Fair Value; and

h.
include the following key term in its contracts with Customers:

i.
Customers will not seek legal recourse against Party B or any Affiliate of Party
B in relation to their use of UCAP Modules; and

9.8.
Indemnity. Party A shall continually (including following termination of this
Localization Agreement) indemnify Party B against all liabilities, costs,
expenses, damages and losses (including but not limited to any direct, indirect
or consequential losses, loss of profit and all interest, penalties and legal
costs (calculated on a full indemnity basis) and all other professional costs
and expenses) ("Losses") suffered or incurred by Party B arising out of or in
connection with any claim made against Party B arising out of or in connection
with the supply and/or use of UCAP Modules sold or otherwise used by Party A, by
any Third Party anywhere in the world. This indemnity does not apply to the
extent that such Losses are attributable to Party B's negligence, willful
misconduct or fraud.

9.9.
Cost Structure. The Parties anticipate that Party A will continuously attempt to
reduce the applicable cost structure of the UCAP Modules it sells in furtherance
of this Localization Agreement in order to remain competitive in the Field and
to achieve anticipated gross margin targets for both Party A and Party B.
Similarly, the Parties anticipate that Party B will likewise attempt to reduce
the applicable cost structure of the UCAP Cells. As of the Effective Date, Annex
G shows the current estimated cost breakdown for the UCAP Modules currently
produced and sold by Party B, including several assumptions regarding the volume
of units produced and related supply chain dynamics.

9.10.
No Certification. In line with the Parties' mutual understanding of the Ministry
of Industry and Information Technology (“MIIT”) current Standard Conditions for
the Automobile Power Battery Industry for 2015 (“2015 Standards”), Party A
confirms its expectation of achieving the Site Certification Date by December
31, 2017. However, if MIIT amends the 2015 Standards with new requirements for
Party A to achieve (“Modified Standards”), then the Site Certification Date
under the Modified Standards will be achieved by Party A no later than June 30,
2018 (“Modified Site Certification Deadline”). In the event that: (a) Party A
cannot achieve the Site Certification Date within 12 months of the Effective
Date in accordance with the 2015 Standards (“Site Certification Deadline”); or
(b) Party A cannot achieve the Modified Standards by the Modified Site
Certification Deadline, then Party B can in good faith proceed with an alternate
partner for localization efforts in the Field and in the Territory and the
license grant in Section 4.1 related to the Field shall become non‑exclusive,
the requirements of the exclusive supply obligations under Section 9.1 shall
remain unchanged, but the key commercialization terms associated with the Field
will be renegotiated upon commercially reasonable terms. For the avoidance of
doubt, the commercialization terms, including the *** , related to the *** will
remain in effect.



9.11.
*** . In the event that the *** is not executed *** , then Party A will *** .



10.
TERMINATION

10.1.
Termination for Cause. This Localization Agreement may be terminated by a Party
(the “Terminating Party”) prior to the expiration of the Term of the
Localization Agreement as provided below.

a.
Material Breach. In the event a Party commits a material breach or defaults in
the performance of any material term, condition, provision, or agreement of this
Localization Agreement (the “Breaching Party”), and such breach remains uncured
for thirty (30) days after written notice of the breach is given to the
Breaching Party by the other Party (in this case, the “Terminating Party”), the
Terminating Party may, immediately terminate this Localization Agreement.





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     13



--------------------------------------------------------------------------------




b.
Change in Control. If, at any time during the Term, with respect to a Party
("First Party"):

i.
a Third Party (“Acquiring Third Party”) effects a change in Control of the First
Party; or

ii.
the First Party acquires Control over a Third Party (“Acquired Third Party”),

and the Acquiring Third Party or Acquired Third Party (as the case may be), in
the other Party (“Other Party”)'s good faith opinion:
iii.
is a competitor of the Other Party; or

iv.
will otherwise have an adverse business interest to the Other Party,

then the Other Party can terminate this Localization Agreement immediately with
written notice to the First Party.
  
10.2.
Effect of Termination for Material Breach, Change in Control or No Investment .

Upon termination of this Localization Agreement pursuant to Section 10.1 above:-
i.
If Party B is the Terminating Party, then Party A will immediately pay Party B
the entire amount for the Licensed Technology and Know-How fee (which is USD
$5,000,000) unpaid as at the date of such termination;

ii.
If Party B is the terminating Party, then Party A hereby assigns to Party B, the
Patents and will do all things necessary and execute any and all documents
necessary to give effect to such assignment such that the Patents are fully
vested in Party B and Party B is recorded as the registered owner at the
relevant patent office;

iii.
If Party A is the terminating party, then Party A will decide within 60 days of
termination whether it will either:-

A.
Retain the Equipment and /or the Patents; or

B.
Transfer the Equipment and /or the Patents back to Party B. On such
determination, Party A transfers title in the Equipment and /or the Patents and
shall promptly deliver the Equipment to Party B and/or do all things necessary
to assign the Patents to Party B. Following such return or assignment, Party B
will pay Party A such sum as is determined by an independent valuer appointed by
agreement of Party A and Party B, such amount not to exceed the third party
valuation for the Equipment and the Patents on the respective Asset Transfer
Date; and

iv.
If Party B is the terminating Party then Party A hereby transfers to Party B,
with immediate effect, title in the Equipment and shall promptly deliver the
Equipment to Party B and Party B shall pay Party A such sum as is determined by
an independent valuer..

10.3.
Agreed Termination. The Parties can mutually agree to terminate this
Localization Agreement in writing on terms mutually agreed upon at the time of
termination.

10.4.
Return of Destroyable Confidential Information. Upon termination or expiration
of this Localization Agreement, and upon the request of the owning Party or the
disclosing Party, the Party receiving any proprietary or Confidential
Information will return to the owning Party or disclosing Party (or at such
owning Party or disclosing Party’s instruction destroy), and cease any use of,
all proprietary





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     14



--------------------------------------------------------------------------------




or Confidential Information, Know-How, Licensed Technology and Know‑How and
trade secrets of an owning Party or disclosing Party, and will certify in
writing that it has done so in full and that no copies or parts of any
proprietary or Confidential Information, Know-How, Licensed Technology and
Know‑How and trade secrets of such owning Party or disclosing Party remain in
its possession or control, except that one archival copy of documents evidencing
the proprietary or Confidential Information may be retained by counsel in a
secure location for verification purposes only.
11.
PUBLICITY

11.1.
No Party will use the name of the other Party or its officers or employees in
any publicity, advertising, or news release without obtaining the prior written
approval of the other Party; provided that nothing in Sections 11 and 12
precludes the Parties from disclosing the existence and the terms of this
Localization Agreement if and to the extent such disclosures are reasonably
believed to be required to satisfy laws and regulations applicable to the
Parties and provided that the disclosing Party must obtain the consent of the
other Party in writing prior to disclosure, and only to the extent related to
the Parties' activities under this Localization Agreement.

12.
PUBLICATIONS

12.1.
Neither Party may publish any information arising under this Localization
Agreement without the prior express written consent of the other Party. If a
Party intends to publish any information arising under this Localization
Agreement, then such Party will provide the other Party with thirty (30)
calendar days to review and modify the proposed publication.

13.
PROPRIETARY OR CONFIDENTIAL INFORMATION

13.1.
Unless otherwise agreed upon by the Parties in writing, confidentiality under
this Localization Agreement will be governed by the Nondisclosure Agreement
between the Parties dated March 31, 2014 (the “NDA”). The term of the NDA is
hereby extended to run through the end of this Localization Agreement. The scope
of definition of “Confidential Information” shall include all information
exchanged under this Localization Agreement that a Party designates as
confidential. The term of the confidentiality obligations shall be as stated
within the NDA. For the avoidance of doubt, all information contained in Annexes
A, B, C, D, E and F and all Intellectual Property dealt with under this
Localization Agreement constitutes Confidential Information of Party B subject
to the terms and conditions of the NDA.

13.2.
Absent written permission from the disclosing Party, the receiving Party will
use, and will ensure that its Affiliates use, Confidential Information received
from the disclosing Party only in connection with carrying out this Localization
Agreement.

13.3.
Notwithstanding the foregoing, this Localization Agreement shall not prevent
disclosure of certain information, including the name of the other Party, in
response to a valid order or other requirement of a court or other governmental
body or regulation; provided that the Party making the disclosure pursuant to
such order or requirement shall first give prompt written notice to the other
Party and make a reasonable effort to obtain a protective order requiring that
the information or the documents so disclosed be used only for the purpose for
which the order was issued or the requirement is intended.

14.
NON-SOLICITATION

14.1.
Except as otherwise provided under Section 5.3, Each Party (the “non-Employing
Party”) understands and acknowledges that the other Party (the “Employing
Party”) has expended and continues to expend significant time and expense in
recruiting and training its employees and that the loss of





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     15



--------------------------------------------------------------------------------




employees would cause significant and irreparable harm to the Employing Party.
The non-Employing Party agrees and covenants not to directly or indirectly
solicit, hire, recruit, attempt to hire or recruit, or induce the termination of
employment of any employee of the Employing Party or its Affiliates during the
Term of this Localization Agreement and for a period of twelve (12) months
thereafter.
15.
INDEPENDENT PARTIES

15.1.
Nothing in this Localization Agreement is intended to create nor will be
construed as creating any association, employment, partnership, or trust. Each
Party will be deemed to be and will be an independent contractor.

15.2.
Neither Party is authorized or empowered to act as agent for the other Party for
any purpose and will not on behalf of the other Party enter into any contract,
warranty, or representation as to any matter.

16.
LIABILITY FOR STAFF

16.1.
Each Party agrees that while its representatives are on the other Party’s site,
its representatives will adhere, at all times, to all applicable rules,
regulations, policies, and procedures of the other Party. Each Party hereby
confirms that its representatives who are engaged in activities under this
Localization Agreement have the necessary skills, expertise, and training,
including laboratory safety procedures, to perform their obligations under this
Localization Agreement.

16.2.
Each Party will be solely liable for the acts and omissions of its
representatives while on the other Party's site, including for any violation of
the other Party's applicable rules, regulations, policies, and procedures, as
well as for other acts and omissions conducted in performance of their
obligations under this Localization Agreement.

17.
REPRESENTATIONS AND WARRANTIES

17.1.
Each Party represents and warrants to the other Party that on the Effective
Date:

a.
it is an independent legal person duly organized and validly existing in good
standing under the laws of the place of its establishment or incorporation;

b.
it has full authority to enter into this Localization Agreement and perform its
obligations under these agreements;

c.
it has authorized its representative to sign this Localization Agreement, and
the provisions of this Localization Agreement are legally binding upon it from
the Effective Date; and



d.
its execution of this Localization Agreement, and performance of its obligations
thereunder, will not violate (i) any provision of its business license, articles
of incorporation, articles of association or similar organizational documents;
(ii) any applicable laws or any governmental authorization or approval; or (iii)
any contract to which it is a party or to which it is subject.



18.
LIMITATION OF LIABILITY

18.1.
Nothing in the Localization Agreement will limit or exclude any Party’s
liability for personal injury or death arising as a result of that Party’s
negligence, intentional or willful misconduct, fraud or fraudulent
misrepresentation, or for any liability which cannot be limited or excluded by
law.





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     16



--------------------------------------------------------------------------------




18.2.
Other than for breach of confidentiality under Section 13 or infringement of
intellectual property, no Party to this Localization Agreement will be liable to
the other Party for any indirect, special, incidental, or consequential loss or
damage arising out of or in connection with this Localization Agreement no
matter the nature of the claim asserted, including claims alleging breach of
contract, tort (including negligence), breach of statutory duty, product
liability, strict liability, or otherwise. For the avoidance of doubt, the
Parties' remedies for breach of this Localization Agreement, and liability for
loss or damage arising out of or in connection with this Localization Agreement,
are limited to those remedies and liabilities expressly provided for in this
Localization Agreement.

19.
PAYMENTS

19.1.
The time for payment of all sums due under this Localization Agreement is of the
essence. Payment will only be effected when the Party B receives the relevant
amount due in cleared funds. If Part A fails to make any payment due to Party B
under the agreement by the due date for payment, then Party A shall pay interest
on the overdue amount at the rate of 4% per annum above East West Bank's base
rate from time to time. Interest shall accrue on a daily basis from the relevant
due date until actual payment of the overdue amount, whether before or after
judgment.



19.2.
The Parties will each bear sole responsibility for applicable taxes and other
similar payments that may be due, owing or payable to each Party's respective
governmental authority on account of any monies paid or to be paid to or
received or to be received from each other.



20.
NOTICES

20.1.
Any notice or communication pertaining to this Localization Agreement that is
required or permitted under this Localization Agreement will be made in writing
and will be deemed duly served if delivered personally, sent by facsimile
transmissions, electronic mail, or by prepaid registered post to the following:

If to Party A:    CRRC Qingdao Sifang Rolling Stock Research Institute Co., Ltd.
            Attention: CUI Fengzhao
            No. 231, Rui Chang Road, Si Fang District, Qing Dao, China
If to Party B:
Maxwell Technologies, Inc.
c/o Corporate Secretary
3888 Calle Fortunada
San Diego, California 92123
    United States of America

20.2.
However, if a notice or communication involves an alleged breach or termination
of this Localization Agreement, such communication will be sent by registered or
certified mail, and also communicated by telephone as promptly as possible.

21.
SURVIVAL

21.1.
The provisions of Sections 10 (Termination), 11 (Publicity), 12 (Publications),
13 (Proprietary or Confidential Information), 14 (Non-Solicitation), 18
(Limitation of Liability), 20 (Notices), 22 (Dispute Resolution and Governing
Law), 25 (Severability), 27 (Further Assurance) and any provision which
expressly or by operation of law are to survive or come into force on the
termination of this Localization Agreement, will survive termination of this
Localization Agreement.





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     17



--------------------------------------------------------------------------------




22.
DISPUTE RESOLUTION AND GOVERNING LAW

22.1.
Resolution by the Parties.  Any dispute or disagreement between the Parties
relating to the rights, duties, remedies or other matters arising out of,
relating to, or in connection with this Localization Agreement, including, but
not limited to, disputes or declaratory relief sought regarding
commercialization and license terms and disputes about validity, termination,
performance, interpretation, or breach (hereinafter “Dispute”), will be referred
to the Steering Committee for resolution.  If a Dispute cannot be resolved by
the Steering Committee within a period of thirty (30) calendar days from the
date that the Dispute is presented to the Steering Committee, the Dispute will
be referred to the highest ranking business officer of each Party, or their duly
authorized nominees, for resolution.  If the Dispute cannot be resolved by the
highest ranking business officers of the Parties within a period of sixty (60)
calendar days from the date that the Dispute is referred to them, either Party
may refer the Dispute to arbitration for resolution in accordance with Section
22.2 below.

22.2.
Arbitration.  Any Dispute arising out of or in connection with this Localization
Agreement, including any question regarding its existence, validity or
termination, that is not resolved by the Parties under Section 22.1 above shall
be referred to and finally resolved by arbitration in Hong Kong administered by
the Hong Kong International Arbitration Centre (hereinafter "HKIAC") in
accordance with the HKIAC Administered Arbitration Rules (hereinafter, the
"HKIAC Rules") then in force, which rules are deemed to be incorporated by
reference in this Section, except as otherwise provided herein.  The arbitration
tribunal shall consist of three (3) arbitrators, with a presiding arbitrator. 
The presiding arbitrator shall not be a national of China nor of the United
States of America and such arbitrator shall be fluent in English.  Party A and
Party B shall each appoint one (1) arbitrator and the third arbitrator, who
shall serve as the presiding arbitrator, shall be appointed by agreement between
the Parties.  In the event that the Parties cannot agree on the nomination of
the third arbitrator within fourteen (14) days of the arbitration tribunal
accepting the case, the third arbitrator shall be appointed by the administrator
of the arbitration tribunal.  The language to be used in the arbitration
proceedings shall be English and Chinese.  All costs of arbitration (including
arbitration fees, costs of arbitrators, costs of translation and interpretation
and legal fees and disbursements) shall be determined by the arbitral tribunal
in accordance with the HKIAC Rules.  The arbitral award shall be final and
binding upon the Parties.

22.3.
Notwithstanding the foregoing provisions of this section or the authority of the
arbitral tribunal to grant interim measures, the Parties agree that once the
Parties have attempted to resolve the dispute under Section 22.1 above and when
the dispute is accepted by HKIAC under Section 22.2 above, each Party has the
right to seek, to the extent permitted under the laws of any relevant
jurisdiction, temporary or permanent injunctive or other similar relief,
including any causes of action necessary to support such relief, in the relevant
court or other authority of competent jurisdiction in the location where the
infringement or breach takes place in respect of any claims of infringement of
rights in Intellectual Property or Know-How, breach of obligations under Section
11 (Publicity), breach of obligations under Section 12 (Publications), breach of
obligations under Section 13 (Proprietary or Confidential Information), or
breach of obligations under Section 14 (Non-Solicitation). For clarity, each
Party is entitled to apply for permanent injunction or similar relief but both
Parties agree that a decision on whether such relief will be final shall be
subject to the final conclusion of the concurrent arbitration proceeding.

22.4.
Governing Law.  The governing law of the Localization Agreement shall be the
laws of Hong Kong, without regard to principles of conflicts of law that would
require the application of the laws of any other jurisdiction.

23.
ASSIGNMENT AND SUBCONTRACTING





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     18



--------------------------------------------------------------------------------




23.1.
No Party may assign, transfer, mortgage, charge, subcontract, declare a trust
over or deal in any other manner with any of its rights and obligations under
this Localization Agreement except that *** may at any time subcontract its
rights and obligations under this Localization Agreement to *** .

24.
WAIVER

24.1.
No waiver by any Party hereto of any breach or default of any the covenants of
this Localization Agreement will be deemed a waiver as to any subsequent or
similar breach or default.

25.
SEVERABILITY

25.1.
If any provision of this Localization Agreement is held to be invalid, illegal,
or unenforceable in any respect, the validity, legality, and enforceability of
the remaining provisions will not in any way be affected or impaired thereby,
provided that the intent of the Parties is not materially affected thereby.

26.
ENTIRE AGREEMENT

26.1.
This Localization Agreement together with the separate services agreements
contemplated in Section 5.2 and Section 5.5 constitute the entire agreement
between the Parties concerning the subject matter hereof. Unless otherwise
incorporated herein by reference, all prior written agreements, understandings,
arrangements, documents and communications (whether written or oral) between the
Parties respecting said subject matter are void and shall have no force or
effect, including, notably the Localization Term Sheet and the Equipment Letter.
All conditions, warranties or other terms not expressly contained in this
Localization Agreement which might have effect between the Parties or be implied
or incorporated into this Agreement, whether by statute, common law or
otherwise, are hereby excluded.

26.2.
The Parties acknowledge that in entering into this Localization Agreement, they
have not relied on any oral or written representations or other promises or
assurances not contained in this Localization Agreement. The Parties waive all
rights and remedies which might otherwise be available to them in respect
thereof, except that nothing in this Localization Agreement will limit or
exclude any liability of a Party for fraud or fraudulent misrepresentation.

27.
FURTHER ASSURANCE

27.1.
The Parties will at their own cost and expense do or procure to be done all such
further acts and things and execute or procure the execution of all such other
documents as may from time to time reasonably be required for the purpose of
giving effect to the full benefit of the provisions of this Localization
Agreement.

27.2.
Each Party covenants and agrees that it will notify the other Party in writing
of its intention to file for bankruptcy protection or relief, entry into
receivership or similar matter, or otherwise seek relief or protection from its
creditors at least thirty (30) days prior to any such filing or action. The
failure to so notify the other Party will be considered a material breach of
this Localization Agreement and will be grounds for immediate termination under
Section 10.1, without any period in which to cure said breach.

28.
VARIATIONS

28.1.
No amendment, variation, or modification will be made to this Localization
Agreement unless agreed in writing and signed by a duly authorized officer of
each Party.

29.
COUNTERPARTS





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     19



--------------------------------------------------------------------------------




29.1.
This Localization Agreement may be executed in any number of counterparts or
duplicates delivered by mail, electronic mail or facsimile, each of which, when
executed and delivered, will be original, and such counterparts or duplicates
together will constitute one and the same instrument.

30.
FORCE MAJEURE

30.1.
In this Localization Agreement, “Force Majeure” means any cause preventing any
Party from performing any or all of its obligations which arises from or is
attributable to acts, events, omissions, or accidents beyond the reasonable
control of the Party so prevented including, but not limited to, an act of God,
war, riot, civil commotion, malicious damage, epidemic or pandemic, compliance
with any law or governmental order, rule, regulation or direction, accident,
breakdown of plant or machinery, fire, flood or storm or default of suppliers or
subcontractors, war, civil war, armed conflict, or terrorist attack, nuclear
chemical or biological contamination or sonic boom, but excluding strikes,
lock-outs or other industrial disputes (whether involving the workforce of the
Party so prevented or the other Party) or the unavailability of raw materials.

30.2.
If any Party is prevented or delayed in the performance of any of its
obligations under this Localization Agreement by Force Majeure, that Party will
forthwith serve notice in writing on the other Party specifying the nature and
extent of the circumstances giving rise for Force Majeure, and will, subject to
service of such notice, have no liability in respect of the performance of such
of its obligations as are prevented by the Force Majeure events during the
continuation of such events, and for such time after they cease as is necessary
for that Party, using commercially reasonable efforts, to recommence its
affected operations in order for it to perform its obligations. In the event of
such Force Majeure, the Parties will, within a reasonable time, disclose to each
other the FIP under this Localization Agreement and the terms and conditions of
this Localization Agreement will continue to apply to the Parties in respect of
all their ownership, use, and licensing rights to such FIP.

30.3.
If any Party is prevented by Force Majeure from performance of its obligations
for a period in excess of three (3) months, then either Party may terminate this
Localization Agreement on service of written notice upon the other Party, in
which case no Party will have any liability to any other Party except that
rights and liabilities which accrued prior to such termination will continue to
subsist.

30.4.
The Party claiming to be prevented or delayed in the performance of any of its
obligations by reason of Force Majeure will take all steps as are reasonably
necessary without hereby being obliged to incur any unreasonable expenditure or
costs to bring the Force Majeure event to a close or to find a solution by which
its obligations may be performed despite the continuance of the Force Majeure
event.

31.
IMPORT AND EXPORT CONTROL

31.1.
Both Parties agree to comply fully with all United States export control laws
including, but not limited to, the regulations of the U.S. Department of
Commerce and the U.S. Department of State relating to the export of technical
data, as well as all import and export control laws including, but limited to,
the regulations of the PRC Ministry of Commerce relating to the import and
export of technology, insofar as they relate to activities to be performed under
this Localization Agreement. In addition to the above, any diversion contrary to
U.S. law or PRC law is prohibited.

32.
LANGUAGE





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     20



--------------------------------------------------------------------------------




32.1.
This Localization Agreement will be executed in a dual Chinese language and
English language format in two (2) originals. In the event of an inconsistency
between the two language versions, the Chinese version will prevail.

33.
THIRD PARTY RIGHTS

33.1.
Subject as expressly provided to the contrary in this Localization Agreement, a
person who is not a party to this Localization Agreement shall have no rights
under the Contracts (Rights of Third Parties) Ordinance (Cap. 623 of the laws of
Hong Kong) (the "Third Parties Ordinance") to enforce any provision of this
Localization Agreement. This Section 33 does not affect any right or remedy of
any person which exists or is available otherwise than pursuant to the Third
Parties Ordinance.

33.2.
The rights of the Parties to terminate, rescind or agree any variation, waiver
or settlement under this Localization Agreement are not subject to the consent
of any other person.





Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     21



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Localization Agreement has been executed by an
authorized representative of each Party as of the date set forth beneath such
Party’s designated representative’s signature.


Party A: CRRC Qingdao Sifang Rolling Stock Research Institute Co., Ltd.
Signed /s/ Cui Fengzhao
Name Cui Fengzhao
Title Deputy General Manager
Date 1/25/2017




Party B: Maxwell Technologies, Inc.
Signed /s/ Franz Fink
Name Franz Fink
Title CEO
Date 1/25/2017








Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     22



--------------------------------------------------------------------------------






No.


Process


Category


Item


Qty Needed


Asset # if Transfer to SRI


4.1
***
Welding
Machine


*** Machine


1
***
4.2
***
Welding
Machine


***
1
***
4.3
***
Welding
Machine


*** 
1
***
4.4
***
Welding
Machine


*** Transformer


1
N/A -- ***
4.5
***
Welding
Machine


*** Transformer


1
***
4.6
***
Welding
Machine


*** Transformer


1
***
4.7
***
Welding
Machine


*** Machine


1
***
4.8
***
Welding
Cart


*** Trolley


1
***
4.9
***
Welding
Cart


*** Fixture


1
***
4.10
***
Welding
Cart


*** Trolley


1
***
4.11
***
Welding
Cart


*** Fixture


1
***
4.13
***
Welding
Fixture


*** Fixture -- ***


2
***
4.14
***
Welding
Fixture


*** Fixture -- ***


2
Share with *** , but need modify
4.15
***
Welding
Fixture


*** Fixture -- ***


1
NA
4.16
***
Welding
Fixture


*** Fixture -- ***


1
NA
4.18
***
Welding
Device


*** Power Meter
1
***
6.3
*** Assembly
PC
PC
1
*** with test program installed
6.4
*** Assembly
Device
***
1
*** wire tester, no asset # as ***
7.4
*** Assembly
Jig
Screw Assemble Assist Arm
1
***
9.1
*** Test
Device
*** Tester
1
***
9.2
*** Test
PC
PC
1
with *** program installed
10.4
Functional Test
Machine
*** Functional Test
1
***
10.5
Functional Test
Cart
Test Cart
1
Normal


10.6
Functional Test
Machine
*** Test Machine
1
***
10.11
Functional Test
Machine
*** Tester
1
***
10.12
Functional Test
Machine
PC
1
***
11.3
***
Jig
***
1
 
13.1
***
Jig
***
1
Normal
6.2
*** Assembly
Device
***
1
*** , no asset # as *** .
7.6
*** Assembly
Jig
Gage
1
Normal
14.1
Packing
PC
PC
1
with packaging program installed

ANNEX A: Equipment






Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     23



--------------------------------------------------------------------------------






ANNEX B: Form of Patent Assignment and License Agreement


The Parties have not finalized the terms of the Patent Assignment and License
Agreement. The Company does not intend to file this Patent Assignment and
License Agreement as the terms will not be material and the assignment and
license terms will match the terms of the Agreement.






Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     24



--------------------------------------------------------------------------------






ANNEX C: Technology and Know-How


The Parties have not prepared a final list of the Technology and Know-How. The
Company is requesting that the entire list of Technology and Know-How be treated
as confidential information and not disclosed publicly with the filing of the
Agreement.






Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     25



--------------------------------------------------------------------------------






ANNEX D: Sales and Marketing Services


OBECTIVE: Party B is expected to provide sales and marketing services for Party
A in accordance with this Localization Agreement.
DESCRIPTION: The objective of this program is for Party B to provide sales,
marketing & application engineering services for all target Customers in the
Field. During this transition period, Party B is to act as primary point of
contact for all sales, marketing & application engineering activities and
engagements with support provided by Party A. These activities are to include,
but are not limited to, customer engagements in all sales related areas, all
marketing activities including product marketing and development of value
proposition communication and development and definition of next generation
product roadmaps, and all application engineering activities related to support
for existing products and design in support for UCAP Modules.




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     26



--------------------------------------------------------------------------------






ANNEX E: Design and Engineering Services
OBECTIVE: Party B is expected to develop *** as compared with the Initial UCAP
Modules for use in accordance with this Localization Agreement.
DESCRIPTION: The objective of this program is to develop *** in support of the
market demands and system requirements of targeted Customers in the Field in the
Territory. Market introduction of these *** is targeted for the *** . Product
specification and product development efforts for the modules will be defined by
Party B with production and supply chain management for these UCAP Modules to be
managed by Party A.




Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     27



--------------------------------------------------------------------------------






ANNEX F: Patents
Part A
Maxwell Case No.


Title of Invention:


Country:


Status:


Application No.


Filing Date:


Patent No:


Date Issued:


***
ULTRACAPACITOR MODULE


CN


*** 
***
***
***
***
***
ULTRACAPACITOR MODULE


CN


***
***
***
***
***





Part B
Maxwell Case No.


Title of Invention:


Country:


Status:


Application No.


Filing Date:


Patent No:


Date Issued:


***
METHODS AND APPARATUSES ***
CN
***
***
***
 
 
***
SYSTEMS AND METHODS ***
CN
***
***
***
 
 
***
SYSTEMS AND METHODS ***
CN
***
***
***
 
 
***
*** MODULE
CN
***
***
***
 
 







Confidential
Maxwell Agreement No.: 00000453.0
Localization Agreement – SRI-Maxwell     28

